Mr. Justice Smith delivered the opinion of the court. Abstract of the Decision. Judgments, § 84*—when amendment not allowable. The amendment of a judgment three days after its entry so as to make it run in favor of “Hugo Oppenheim and Bernard Strauss, a Co-partnership, trading as Oppenheim & Strauss” instead of being in favor of “Oppenheim & Strauss, a corporation” is not an amendment for a defect or imperfection in matter of form and is, therefore, not authorized by the Statute of Amendments and Jeofails (J. & A. H 301).